Citation Nr: 0801090	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal. 

A private treatment record of May 2005 shows that the veteran 
reported a history of noise exposure during service, and that 
the veteran was diagnosed with severe high frequency 
sensorineural hearing loss of both ears.  A subsequent VA 
consult report of a hearing evaluation also shows that the 
veteran reported a history of military noise exposure 
including from loud engines, turbine noises, large gunfire, 
and helicopter aircraft.  He reported complaints of current 
hearing problems.  Review of audiometric test findings 
contained in that report shows that the veteran has impaired 
hearing meeting criteria to be considered a disability under 
38 C.F.R. § 3.385 (2007).  The Board determines that the 
record thereby raises an inferred claim for service 
connection for hearing loss.  That claim is referred to the 
RO for appropriate action.    
 
The issues of entitlement to service connection for tinnitus, 
bronchitis, and for gastroesophageal reflux disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to traumatic experiences in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2003 and April 2004.  In those letters the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim on appeal for service connection.  VA 
has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The United States Court of Appeals for Veterans Claims 
(Court) held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Because the Board 
below grants service connection for PTSD, any question of 
appropriate notice pursuant to Dingess will be addressed by 
the RO with respect to the claim granted.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, the transcript of hearing testimony, and other 
materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Service Connection for PTSD

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service.  Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).  

The definition of "engaged in combat with the enemy" is 
that the veteran is required to have take part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See Id.; Moran v. Principi, 17 Vet. App. 
149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).  That determination must be based on 
consideration of all evidence of record in each case, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence, and applying the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held that in view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the veteran's service record of discharge, DD 
Form 214, shows that during his active service in the Navy 
from February 1970 to February 1974, he had a total of three 
years, four months, and 23 days of foreign and/or sea 
service.  His DD Form 214N shows that he received awards 
including the Vietnam Service Medal with one Bronze Star (The 
Vietnam Service Medal is awarded to all members of the armed 
forces who service in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973); and the 
Combat Action Ribbon (which is awarded to those in the Navy 
who have actively participated in ground or surface combat).  
The veteran's military occupation specialty was "Trans." 
Equipment Assembler.  The veteran has credibly testified that 
he served as a hull technician/ damage control on a 
destroyer, and was a firefighter and a welder on the ship; 
and that he had patrol duties.

Service personnel records show that the veteran was 
transferred to the USS HANSON in September 1970.  His 
Enlisted Performance Record indicates that he was assigned to 
the USS HANSON and received evaluations there from November 
1970 to March 1973.  

The Ship's History for the USS HANSON shows that in April 
1972, the ship departed San Diego for a tour in which it 
participated in a myriad of typical destroyer operations.  
These included naval gunfire support, carrier escort, search 
and rescue, surface raider strikes and waterborne logistics 
craft interdiction.  During her five assignments on the gun 
line south of the DMZ, the ship participated in the Song 
Thang and Lam Son I&II amphibious operations and the battle 
for Mo Duc.  The ship conducted forty-two strikes against 
coastal defense sites, troop encampments, naval facilities, 
etcetera, along the coast of North Vietnam; and provided 
support for mining operations of Haiphong Harbor.  During 
strike operations the ship was subjected to over three 
hundred rounds of hostile fire; and sustained battle damage 
as a result of direct hits from counter battery fire.  During 
one strike of targets within four miles of Haiphong, enemy 
opposition was heavy.  

The Secretary of the Navy presented a meritorious unit 
commendation to the USS HANSON for its service in combat 
operations between April to October 1972.  The citation of 
that award noted that the ship provided gunfire that 
inflicted significant damage on the enemy; and that the ship 
conducted a daring raid on the Haiphong complex, and in the 
face of intense hostile fire, effectively suppressed coastal 
defense sites.

Review of these documents show that they adequately support a 
finding that the veteran engaged in combat with the enemy.  
There is evidence with respect to the veteran's ship, showing 
that the USS HANSON participated in events constituting 
combat.  The veteran served onboard that ship and received 
the Combat Action Ribbon for his role onboard during various 
battles in which the ship was subjected to hostile fire and 
sustained battle damage as a result of direct hits from enemy 
fire. 

The veteran has linked his claimed PTSD to stressors 
experienced that were associated with the combat activities 
in which he participated as a crew member of the USS HANSON.  
Inasmuch as the record indicates that the veteran was awarded 
the Combat Action Ribbon and that his claimed stressors 
relate to combat experiences on the USS HANSON, and in light 
of the fact that there is no evidence to the contrary, the 
Board finds that he did engage in combat with the enemy and 
concedes that he has the in-service stressors required for 
service connection for PTSD.  Those stressors included the 
stressful experiences of being involved in the raider strikes 
in which the ship he was on received enemy fire, with direct 
hits and shrapnel damage to the ship; and other stressor 
events as described above. 

Based on the foregoing, the Board finds that the veteran was 
engaged in combat with the enemy, and that the claimed 
stressors were related to that combat.  Therefore, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to the actual 
occurrence of the stressors, and no further development or 
corroborative evidence will be necessary.  38 U.S.C.A. § 
1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f)(2007).   

The record also contains medical evidence showing a diagnosis 
of PTSD, which a medical professional has linked to those 
combat-related stressors.  In particular, in a September 1997 
VA examination report, the examiner diagnosed PTSD, and 
provided an opinion which does link this disorder to the 
veteran's stressful experiences in service.  The examination 
report notes that the veteran served in Vietnam on a 
destroyer along the coast; that he had trouble sleeping while 
n Vietnam because of fear of getting killed; and that he 
received awards including the Combat Action Ribbon.  After 
examination, the report contains a diagnosis of PTSD, and an 
opinion that the veteran's PTSD was in part related to the 
veteran's traumas related to his military experiences. 

The report of a June 2003 VA examination shows that the 
veteran reported that his ship had a great amount of 
firepower, and did fire and was fired upon while he served 
onboard.  After examination, the examination report contains 
a diagnosis that includes PTSD.

The report of an October 2003 VA examination shows that the 
veteran reported that he served two tours in Vietnam, and 
worked on plumbing, carpentry and damage control while on a 
ship.  There is no mention in the report of any stressful 
events.  After examination, the report contains a diagnosis 
of Anxiety disorder not otherwise specified.  The reported 
findings show that the examiner determined that the 
evaluation supported the presence of an anxiety disorder 
related to his experiences in Vietnam, but not specifically 
PTSD.

Recent VA treatment records also include a diagnosis of PTSD.  
Of note, a VA consultation note of an evaluation in April 
2005 shows that the veteran was referred for screening for 
PTSD symptoms.  The veteran reported having nightmares 
related to his experiences in Vietnam; particularly when they 
struck Haiphong Harbor.  After examination, the report 
contains a diagnostic impression of PTSD; as well as chronic 
dysthymic disorder, and substance abuse. 

In sum, although there is some evidence that the veteran did 
not have PTSD, there is also evidence showing that the 
veteran does have a diagnosis of PTSD, and showing that this 
has been found to be related to the verified stressors as 
discussed above.  Therefore, the evidence of record is at 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
PTSD was incurred in service.  38 U.S.C.A. § 5107.   In light 
of the foregoing, service connection for PTSD is warranted.  
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran is claiming entitlement to service connection for 
tinnitus, bronchitis, and gastroesophageal reflux disease 
(GERD).  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating these  claims.  

Regarding the tinnitus claim, there is medical evidence of a 
present tinnitus disorder.  During a private audiological 
evaluation in May 2005, the veteran reported complaints of 
constant tinnitus so severe that it impaired his 
understanding of speech.  The veteran also reported a history 
of noise exposure, primarily during service.  That private 
audiology evaluation report included audiometric findings of 
pure tone hearing threshold levels in graphic form, and 
concluded with a diagnosis of severe high frequency 
sensoneural hearing loss of both ears.  

In a November 2005 VA hearing evaluation report, the veteran 
reported a history of military noise exposure, as well as 
infections during service.  He reported complaints of 
constant tinnitus in both ears, which he described as a high 
pitch tone.  After examination, the report shows that the 
examiner discussed with the veteran a plan for "effective 
communication strategies and tinnitus."

The veteran is competent to describe symptoms such as 
tinnitus, which he describes as constant.  Tinnitus is a 
noise heard by the sufferer, and is usually subjective in 
type.  That is, the usual type of tinnitus (subjective 
tinnitus), results in a sound that cannot be heard by an 
examiner or measured by objective instruments.  See Dorland's 
Illustrated Medical Dictionary 1914 (30th ed. 2003).  Thus, 
by its nature, the presence of tinnitus is generally 
diagnosed on the basis of reported complaints, as there is no 
objective test otherwise to determine the presence of 
tinnitus.  There are, however, tests used in the attempt to 
determine the physiological root cause of the tinnitus.  
Although the above discussed treatment records do not contain 
a formal diagnosis of tinnitus, in the context of receiving 
treatment the veteran has credibly reported the presence of 
constant tinnitus; and the noted treatment provider's plan of 
treatment with respect to tinnitus is an implicit equivalent 
to a diagnosis of that disorder.  
 
Given this evidence, the RO should arrange for an examination 
to obtain a formal determination by an examiner as to the 
presence of a tinnitus disorder; and if the examiner 
diagnoses tinnitus, to obtain an opinion as to the likelihood 
that the tinnitus is related to service.  Given the nature of 
the veteran's role onboard the USS HANSON during combat 
operations off the coast of Vietnam during that war, there is 
sufficient evidence to confirm the veteran's reported history 
of extensive exposure to loud noises in service.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
VA examination would be useful in determining the nature and 
etiology of any present tinnitus (The duty to assist requires 
medical examination when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).)

Regarding the bronchitis and GERD claims, during the January 
2007 Travel Board hearing before the undersigned, the veteran 
testified that he received treatment for these disorders at 
the Shreveport VA Medical Center.  He testified basically 
that he had received treatment from that facility during the 
period from 1980 to the present.  During the hearing, the 
veteran and his representative discussed their belief that 
there were pertinent VA treatment records from that facility 
during that period that were not on file.  Review of the 
claims file shows that VA medical records on file do not 
include any dated between 1980 and 1991.  Of record are only 
VA treatment  records dated in 1991; June 2003; from 
September 2003 to August 2004; April 2005; and from November 
2005 to January 2006.  Further, regarding the GERD, the 
veteran testified in January 2007 that he recently received 
VA treatment at the Shreveport VA Medical Center.  

VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the 
Board's adjudication of the veteran's claims for service 
connection for bronchitis and GERD, the RO should obtain any 
existing VA medical treatment records not on file.  See also 
38 U.S.C. § 5103A (West 2002 & Supp. 2005); Id.; see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.
 
In particular, the RO should obtain any existing VA medical 
treatment records not on file for treatment of respiratory or 
gastrointestinal conditions, to specifically include records 
of treatment at the Shreveport VA Medical Center, dated from 
1980 to the present.  This action should specifically include 
a request for any such medical records dated before 1991, as 
well as for any missing records of treatment after that date 
to the present.  

To ensure that VA's duty to assist has been met, after 
obtaining any relevant medical records outstanding, the RO 
should take any further actions to further  develop the case 
as deemed appropriate.  

The transcript of the hearing shows that there was also some 
question as to whether there may be some missing private 
medical records of treatment received from physicians named 
Nicholson and Baehr.  The veteran and his representative 
questioned whether any records were on file for treatment 
associated with the claimed bronchitis and GERD.  Review of 
medical records received from those physicians, however, 
shows that they do include treatment covering the treatment 
dates cited by the veteran and covering complaints which 
appear referable to the claimed disorders.  These include 
treatment records associated with upper respiratory 
infections in 1975, and the report of a gastrointestinal 
series in 1982.  The Board finds that these records appear to 
be complete and to include all records as requested.  
Therefore, further development with respect to this source of 
treatment records is not necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all 
previously unobtained VA medical records 
of treatment to specifically include 
treatment for complaints referable to 
tinnitus, bronchitis, and gastroesophageal 
reflux disease (gastrointestinal 
disorder), from the VA Medical Center in 
Shreveport, Louisiana.  This action should 
specifically include all available medical 
records not on file pertaining to such 
conditions, dated from 1980 to the 
present.

2.  Regarding the bronchitis and 
gastroesophageal reflux disease claims, 
the RO should conduct any additional 
development deemed appropriate by the RO, 
to include VA examination to provide an 
opinion on etiology if determined 
necessary.  See 38 C.F.R. § 3.159(c). 

3.  The RO should schedule the veteran for 
an appropriate VA examination by a 
specialist to determine the nature and 
etiology of the veteran's tinnitus 
symptomatology.   

The examiner is to provide a detailed 
review of the veteran's history and 
current complaints; as well as findings as 
to the nature and etiology of his 
tinnitus.  The examiner should perform all 
studies deemed appropriate, and set forth 
all findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.    

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding the claimed tinnitus: 
If the examiner diagnoses a chronic 
tinnitus disorder, then based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that the tinnitus 
disorder is the result of, or was 
increased by, injury or disease incurred 
during active service.  

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


